

115 HR 3350 IH: Transparency in Music Licensing and Ownership Act
U.S. House of Representatives
2017-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3350IN THE HOUSE OF REPRESENTATIVESJuly 20, 2017Mr. Sensenbrenner (for himself, Mr. Chabot, Ms. DelBene, and Mr. Farenthold) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 17, United States Code, to establish a database of nondramatic musical works and
			 sound recordings to help entities that wish to publicly perform such works
			 and recordings to identify and compensate the owners of rights in such
			 works and recordings, and for other purposes.
	
 1.Short titleThis Act may be cited as the Transparency in Music Licensing and Ownership Act. 2.Establishment of database for nondramatic musical works and sound recordings (a)Nondramatic musical works and sound recordings databaseChapter 7 of title 17, United States Code, is amended by adding at the end the following:
				
					711.Nondramatic musical works and sound recordings database
 (a)Establishment and maintenanceThe Register of Copyrights shall establish and maintain an informational database of nondramatic musical works and sound recordings subject to protection under this title.
 (b)ContentsThe database established under subsection (a) shall include, at a minimum, for each nondramatic musical work and sound recording subject to protection under this title, the following information:
 (1)The title. (2)The copyright registration date, if any.
 (3)An identification of each owner of the copyright of the work or recording. (4)An identification of any entity, including a performing rights society, music publisher, or record label, through which the work or recording may be licensed.
 (5)The international standard musical work code or the international standard recording code. (6)The name of each recording artist featured on the work or recording.
 (7)Each album title containing the work or recording. (8)Each catalog number and each label name used on phonorecords of the work made and distributed to the public.
 (9)Any other information the Register of Copyrights determines to be appropriate or necessary. (c)AccessibilityThe Register of Copyrights shall make the database established under subsection (a) publicly available, in its entirety, without charge, in a format that reflects current technological practices. The Register of Copyrights may revise and update the technical requirements of the database as necessary to ensure continued accessibility.
						(d)Limitation on remedies
 (1)In generalNotwithstanding sections 502 through 506, in an action brought under this title for infringement of the exclusive right to perform publicly, reproduce, or distribute a nondramatic musical work or sound recording, the remedies available to a copyright owner that has failed to provide or maintain the information described in subsection (b) shall be limited to—
 (A)an order requiring the infringer to pay to the copyright owner actual damages for the public performance, reproduction, or distribution of the infringed work; and
 (B)injunctive relief to prevent or restrain any infringement alleged in the civil action. (2)Reliance on database informationIn an action described in paragraph (1), any relief granted by the court shall, to the extent practicable, account for the reliance of an infringer on any information included in the database established under subsection (a).
 (3)ApplicabilityThe limitation described in paragraph (1) only applies to an action brought against the following: (A)An establishment.
 (B)A food service or drinking establishment. (C)A terrestrial broadcast station licensed as such by the Federal Communications Commission.
 (D)An entity operating under one of the statutory licenses described in section 112, 114, or 115. (E)An entity performing publicly, reproducing, or distributing musical works or sound recordings in good faith as demonstrated by evidence such as a license agreement in good standing with a performing rights society or other entity authorized to license the use of musical works or sound recordings.
 (e)Initial technical requirementsThe Register of Copyrights shall adopt technical requirements, subject to public notice and comment and a 90-day trial period, in the establishment of the database described under subsection (a), that ensures the database meets the following requirements:
 (1)Publicly available from a website maintained by the Copyright Office and hosted from the copyright.gov domain.
 (2)Accessible, in a machine-readable format, through both real-time and bulk application programming interfaces.
 (3)Searchable through the website described in paragraph (1) and the application programming interfaces described in paragraph (2) by the information required under subsection (b).
 (4)Exportable in its entirety to non-proprietary document formats compatible with standard spreadsheet programs, Extensible Markup Language, and such other formats as may be determined by the Register.
							(f)Working group
 (1)EstablishmentNot later than 45 days after the date of the enactment of this section, the Register of Copyrights shall establish a working group of technical experts representing a wide range of stakeholders to identify, report, and recommend performance objectives, technical capabilities, and technical standards for the database established under subsection (a), including meeting the initial requirements described in subsection (e).
 (2)Appointment of membersThe Librarian of Congress, in consultation with the Register of Copyrights, shall appoint the members of the working group, who shall be individuals or organizations representing, in equal parts, owners and licensors of copyrighted works, users and licensees of copyrighted works, and consumers and public interest entities.
 (3)Report requiredNot later than 9 months after the date of the enactment of this section, the working group shall submit to the Register of Copyrights a report on the activities and recommendations of the working group described in paragraph (1). Not later than 14 days after receipt of the report, the Register of Copyrights shall make the report and recommendations of the working group subject to public notice and comment.
 (4)Copyright office assistanceThe Register of Copyrights may appoint an employee of the Copyright Office— (A)to moderate and direct the work of the working group under this subsection; and
 (B)to provide technical assistance to members of the working group, as appropriate. (5)Initial meetingThe initial meeting of the working group shall take place not later than 90 days after the date of the enactment of this section.
 (g)Technical review and updatesNot later than 3 years after the establishment of the database described in subsection (a), and every 3 years thereafter, the Register of Copyrights shall review the technical capabilities of the database and make any necessary revisions. In conducting the review, the Register shall establish a working group subject to the requirements described in subsection (f). Any updates to the technical capabilities of the database shall be subject to public notice and comment and a 90-day trial period.
						.
 (b)Clerical amendmentThe table of sections for chapter 7 of title 17, United States Code, is amended by adding at the end the following new item:
				
					
						711. Nondramatic musical works and sound recordings database..
 (c)Effective dateThe amendments made by this section shall take effect 18 months after the date of the enactment of this Act.
			